Citation Nr: 0322411	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  96-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome, claimed as peripheral neuropathy, secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to July 
1963 and from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board remanded the appeal in 
December 1997 and February 1999.  


FINDING OF FACT

The veteran's Guillain-Barre syndrome did not exist during 
active service or for many years after active service, and is 
not related to active service, including exposure to Agent 
Orange during active service; the veteran does not have 
peripheral neuropathy.  


CONCLUSION OF LAW

Guillain-Barre syndrome, claimed as peripheral neuropathy, 
was not incurred in nor aggravated by active service and 
service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a May 2003 letter, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Treatment records have been obtained. The veteran has been 
afforded a VA examination and a personal hearing.  Therefore, 
it is concluded that the VA has complied with the VCAA and 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records do not reflect any 
finding of peripheral neuropathy.  September and October 
service medical records refer to the veteran falling on his 
right shoulder and experiencing numbness with radiation in 
the ulnar distribution and ulnar nerve paresthesias.  

The report of an August 1969 VA neurology examination 
reflects that all neurological findings were normal with the 
exception of the right forearm and hand.  The diagnoses 
included ulnar nerve neuropathy on the right that was 
residual of an injury to the right shoulder.  A November 1969 
rating decision granted service connection for residuals of 
injury of the right shoulder with ulnar nerve neuropathy.  

In a February 1995 claim the veteran reported that he had 
been a quadriplegic since August 1990.  A VA hospital 
discharge summary, relating to a period of hospitalization 
from November 1990 to June 1991, reflects diagnoses including 
Guillain-Barre.

Progress notes reflect that a July 17, 1996, neurology 
consultation indicates a diagnosis of Guillain-Barre, and 
that the consultant did not believe that Agent Orange was the 
etiology of the veteran's symptoms.

The report of a March 2001 VA neurology examination reflects 
that the examiner had reviewed the veteran's record, 
including the records relating to ulnar neuropathy during his 
active service.  It was the examiner's impression, after 
extensive review of the claims file, that the veteran had 
acute onset polyradiculopathy consistent with the diagnosis 
of Guillain-Barre.  While it was noted that evidence suggests 
that Agent Orange can cause a neuropathy, it is usually 
sensory and occurs within six months of exposure and may not 
resolve within 10 years.  There was no causal link associated 
with Agent Orange, with such distance and time from exposure, 
to development of Guillain-Barre syndrome.  The examiner 
indicated that he did not feel that it was likely that the 
veteran's exposure to Agent Orange, while in the military, 
could be a contributing cause to his Guillain-Barre syndrome 
23 years later.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 
(ninety) days or more during a period of war and Guillain-
Barre syndrome becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that  the veteran was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116(f) 
(West 1991 & Supp. 2002).  

The veteran did serve in Vietnam during the above-stated 
period.  There is no affirmative evidence to indicate that he 
was not exposed to Agent Orange.  Therefore, he is presumed 
to have been exposed to Agent Orange during his service in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if it is 
manifest to a degree of 10 percent or more within one year.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Testimony has been offered during a personal hearing and the 
veteran and his spouse have submitted statements indicating 
their belief that the veteran had peripheral neuropathy 
during active service and that the neurological findings 
shown in September and October 1967 were early manifestations 
of his currently manifested Guillain-Barre syndrome.  
However, they are not qualified, as lay persons, to furnish 
medical opinions or diagnoses, as such matters require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, their statements and 
testimony are not probative in determining any current 
diagnosis or etiology for any current diagnosis.

There is no competent medical evidence indicating that the 
veteran had acute or subacute peripheral neuropathy during 
his active service or within one year of exposure to Agent 
Orange while in Vietnam.  There is competent medical evidence 
that he had an ulnar neuropathy and that he currently has 
Guillain-Barre syndrome, and that he did not have a 
peripheral neuropathy during service, immediately following 
service, or currently.  Therefore, a preponderance of the 
evidence is against a finding that the veteran had an acute 
or subacute peripheral neuropathy during service or that he 
currently has an acute or subacute peripheral neuropathy.  

There is no competent medical evidence that the veteran had 
Guillain-Barre syndrome during service or within one year 
following service discharge.  The competent medical evidence 
indicates that Guillain-Barre syndrome was first diagnosed in 
1990.  therefore, a preponderance of the evidence is against 
a finding that the veteran had Guillain-Barre syndrome during 
service or that it is presumptively related to service.  

There is no competent medical evidence indicating that the 
veteran's currently manifested Guillain-Barre syndrome is 
related to active service.  The veteran has submitted medical 
literature and information relating to Agent Orange exposure 
and neurologic symptoms, but none of this information 
provides specific information that addresses the veteran's 
current disability or etiology thereof.  There is competent 
medical evidence that his Guillain-Barre syndrome is not 
related to active service, including his exposure to Agent 
Orange.  Therefore, a preponderance of the evidence is 
against a  finding that the veteran's currently manifested 
Guillain-Barre syndrome is related to his active service, 
including exposure to herbicides during his active service.  
On the basis of the above analysis, a preponderance of the 
evidence is against the claim for service connection for 
Guillain-Barre syndrome, claimed as peripheral neuropathy, 
secondary to exposure to Agent Orange.


ORDER

Service connection for Guillain-Barre syndrome, claimed as 
peripheral neuropathy, secondary to Agent Orange exposure is 
denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

